ELLIS, Judge.
This is a companion case to the case of Red Ball Motor Freight, Inc. v. Rockco, 195 So.2d 720 (La.App.1967) decided by us *723this date. The facts and circumstances relative to liability are fully set forth therein, and for the reasons therein expressed we are of the opinion that plaintiff herein, Willie J. Rockco, is without fault and is entitled to recover from defendants.
Appellants claim that the amount of $27,500.00 awarded to Rockco for his injuries by the trial court is excessive and should be reduced to $15,000.00. Appellee asks that the award be increased to $35,000.00. There is no dispute as to the special damages of $5509.64.
In the accident, Rockco suffered multiple fractures of his lower jaw and other facial bones, lacerations of the tongue, lips, chin and the tissues of the mouth, and lost three front teeth in his lower jaw. Because of the extensive injuries to his face, mouth and jaw, a tracheotomy was performed to permit him to breathe. He suffered a deep laceration of the left knee, and was subjected to two operations for the removal of bone chips and torn tissue therefrom. He was hospitalized immediately after the accident, and again at the time of the second operation.
He was able to return to work, on crutches, on April 2,1964, about two months after the accident, and remained on crutches until June 1, 1964. He was hospitalized in September, 1964, for the second operation, and then returned to work on October 23, again on crutches, which he continued to use for another month. He was, at the time of the trial, suffering from a 25% permanent disability of the left leg.
The only other permanent injuries which he has is the loss of the three lower front teeth, some scarring about the mouth and chin, which is nondisfiguring in nature, and a depression in his face resulting from the fractures. He also complains of a sinus draining through'his eye as a result of the accident.
Under the above circumstances, we find the award made by the trial court to be neither excessive nor inadequate, and the judgment appealed from is affirmed.
Affirmed.